Order unanimously reversed, with costs, and motion denied. Memorandum: The question of the existence of a direct causal relationship between the alleged negligent explosions and the increase in plaintiff’s liability premium could not be resolved by the Special Term Justice on the motion for partial summary judgment herein, but represents a question of fact to be determined after a full exploration of the facts. (Appeal from order of Onondaga Special Term granting partial summary judgment to defendant.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.